Citation Nr: 1014810	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  09-07 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right L5 spondylolysis.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Hartford, Connecticut that, in 
relevant part, granted service connection for right L5 
spondylolysis and assigned a 10 percent rating for that 
disability, effective February 8, 2008.  The Veteran contends 
that his lumbar spine disability is more serious than is 
contemplated by the currently assigned rating.  
FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's low 
back disability has been manifested by subjective complaints 
of pain and daily muscle spasm that can usually be relieved 
by stretching and changing lifting and bending movements.  
Six to ten times per year, however, the Veteran's back 
"slips out" and more severe spasms and pain occur that are 
not relieved by stretching.  Objective manifestations 
throughout the pendency of the appeal have included findings 
of normal alignment of the spine, a chronic healing pars 
interarticularis defect at the L5 level, forward flexion 
limited to no more than 90 degrees, extension to 30 degrees, 
right and left lateral bending to 30 degrees, and right and 
left lateral rotation to 30 degrees, with pain.  It has not 
been productive of any incapacitating episodes within the 
past 12 months.  Ankylosis of the thoracolumbar spine is not 
shown.  

2.  Neurological manifestations, including radiculopathy 
associated with the service-connected low back disability, 
have not been shown.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for right L5 spondylolysis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes (DCs) 5237, 5239 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.    

Here, the Veteran was sent a letter dated in May 2008 that 
explained what the evidence needed to show in order to 
establish service connection for a claimed disability, the 
general manner whereby VA assigns disability ratings and 
effective dates, and the respective duties of VA and the 
claimant with respect to the production of evidence in 
support of his claim.

The Veteran's claim for a higher rating for his lumbar spine 
disability is a downstream issue from his claim for 
entitlement to service connection for that disability.  The 
RO granted service connection for right L5 spondylolysis in a 
September 2008 rating decision.  The Veteran then filed a 
notice of disagreement arguing that he should have received a 
higher rating there for.  In these types of circumstances, VA 
is not required to issue a new VCAA letter.  See VAOPGCPREC 
8-2003; 69 Fed. Reg. 25180 (2004).  In this precedential 
opinion, the General Counsel held that although VA is 
required to issue a Statement of the Case (SOC) if the 
downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does 
not require separate notice of the information and evidence 
that is necessary to substantiate the newly raised issue.  
Id.  Here, in February 2009 the Veteran was sent an SOC that 
explained what the criteria were for rating diseases and 
injuries of the spine, thus satisfying this requirement.

VA also must make reasonable efforts to assist the claimant 
in obtaining the evidence that is necessary to substantiate 
his or her claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including 
excerpts from the Veteran's service treatment records, 
written statements submitted by the Veteran, and a report of 
a VA examination.  There are no indications that other 
records exist that are relevant to the issue on appeal.  The 
Veteran has not reported receiving any treatment for his back 
disability since his separation from service in September 
2004.

The Board acknowledges that the Veteran's service treatment 
records appear to be incomplete.  However, the Board notes 
that the Veteran was released from active service in 
September 2004 and did not file his claim until May 2008.  He 
was granted service connection for his back disability, and 
the only issue now on appeal relates to the current severity 
of the Veteran's back disability.  The Veteran's service 
treatment records from August 2000 through September 2004 
would not shed any light on this issue insofar as the most 
recent service treatment records date from nearly 4 years 
prior to the date of the Veteran's claim.  Therefore, any 
failure to obtain the Veteran's complete service treatment 
records in this case was harmless.  

II. Initial Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the knee and spine are considered major joints.  
38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).  

The Veteran contends that because his back disability is 
manifested by muscle spasm, he is entitled to a 20 percent 
rating for his back disability.

The Veteran's spinal disability is rated by analogy to 38 
C.F.R.§ 4.71a, DC 5239 (spondylolisthesis or segmental 
instability), which is rated under the General Rating Formula 
for Diseases and Injuries of the Spine.  Diagnostic Codes 
5237 (lumbosacral strain) and 5243 (intervertebral disc 
syndrome) are also applicable.  This diagnostic code is also 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (DC 5236), ankylosing 
spondylitis (DC 5240), spinal fusion (DC 5241), or 
degenerative arthritis of the spine (DC 5242).  Accordingly, 
the diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, an increased rating of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

As the Veteran has not been diagnosed with ankylosis of the 
thoracolumbar spine, a  maximum rating in this case of 40 
percent is warranted where there is forward flexion of the 
thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The Veteran has not received any VA treatment for his lumbar 
spine disability since his separation from service in 
September 2004.  While on VA examination in June 2008 he 
stated that he had been seen for his back once since his 
separation from service, he did not provide VA authorization 
to obtain the associated treatment records.  Accordingly, the 
only clinical evidence for consideration in this case is the 
June 2008 report of VA examination.

On VA examination in June 2008, the Veteran reported that he 
had had intermittent back problems since 2001.  He felt that 
his back "slipped out" 3 to 4 times per year.  He reported 
that he was seen only once with respect to his back after his 
service and never lost any time from work due to his back 
problems.  He was currently not working because he was 
enrolled in school to become a nurse anesthetist.  The 
Veteran reported that when his back bothered him he avoided 
heavy lifting and used better body mechanics.  

The Veteran reported that he had daily pain doing the 
practical work associated with his schooling program in 
anesthesia because this involved standing most of the day.  
The pain onset after standing for approximately one hour and 
the Veteran reported that it was somewhat relieved by 
stretching.  The pain was generally aching in nature, 
described as 5 out of 10 in severity, but could become sharp, 
reported as 8 out of 10 in severity, when his back "slips 
out of place."  These episodes were associated with 
stiffness, decreased range of motion, and numbness in the 
Veteran's right buttock which lasted approximately 2 days.  
The Veteran reported that this occurred approximately 4 times 
per year and was triggered by heavy lifting (more than 20 
lbs).  The Veteran treated these episodes with Motrin 
(ibuprofen) which partially relieved his symptoms.  He also 
tried to rest his back, minimize his lifting, and on occasion 
used a heating pad.  The Veteran denied experiencing any 
weight loss, fevers, malaise, dizziness, visual disturbances, 
numbness, weakness, bladder or bowel complaints, or erectile 
dysfunction.  He was able to run 2 to 3 miles without 
problems.

The Veteran did not use any assistive devices to walk and did 
not use a brace.  His ability to walk was not limited.  He 
was not unsteady and had no history of falls.  He did not 
have any back surgeries.  The Veteran was independent in all 
of his activities of daily living.

Upon examination, the Veteran had a normal posture and gait.  
The position of his head and curvature of the spine were 
normal.  His appearance and spinal motion were symmetrical.  
He could heel-toe walk and squat.  Straight leg raises were 
negative bilaterally.  There was spinal and paraspinal 
tenderness in the area of L2-4 and at the right sacroiliac 
joint but no palpable spasms.  

The range of motion of the Veteran's spine was as follows:  
he could flex his back forward from 0 to 90 degrees, with 
pain beginning at 70 degrees.  He could extend his back from 
0 to 30 degrees with pain beginning at 10 degrees.  Right and 
left lateral flexion were both 0 to 30 degrees, with pain 
beginning at 10 degrees on the right side.  He could rotate 
from 0 to 30 degrees bilaterally, with pain at the extreme of 
rotation on the right.  The Veteran's range of motion and 
joint function was not additionally limited by pain, fatigue, 
incoordination, or lack of endurance following repetitive 
use.  The examiner opined that there was no additional 
decrease in range of motion during flare-ups.  

Neurological examination revealed normal sensation, muscle 
tone, strength, and reflexes.  

The examiner diagnosed right L5 spondylolysis by computerized 
tomography (CT) scan in 2002.  The examiner assessed the 
Veteran as experiencing mild functional impairment as a 
result of his subjective complaints.  A magnetic resonance 
imaging scan (MRI) that was performed in August 2008 in 
conjunction with the June 2008 examination was interpreted as 
showing a chronic healing pars interarticular defect at the 
L5 level.  This was classified as a minor spinal abnormality.

The Veteran contended on his VA Form 9 dated in March 2009 
that he should receive a 20 percent rating because he 
experienced almost daily muscle spasms that could usually be 
relieved by stretching and restricting lifting and bending 
over movements but, approximately 6 to 10 times per year, he 
experienced exacerbations with more severe spasms and pain.  
At these times, the Veteran was unable to bend without 
bending his knees and his gait was altered.  The Veteran 
reported that these symptoms lasted approximately 7 days and 
made it difficult for him to work.  

Even considering the Veteran's contentions, the evidence does 
not support a rating in excess of 10 percent for the 
Veteran's low back disability.  He was able to flex his back 
forward more than 60 degrees, with pain beginning at 70 
degrees.  The combined range of motion of his thoracolumbar 
spine was 240 degrees.  There was no evidence on examination 
of muscle spasm, tenderness, or guarding that was severe 
enough to cause an abnormal spinal contour or an abnormal 
gait.  There was no type of ankylosis of the spine, and the 
Veteran did not report experiencing any incapacitating 
episodes of intervertebral disc syndrome.  He does not have a 
service connected disability of the cervical spine.

The Board acknowledges that, as a nurse, the Veteran 
possesses a degree of medical expertise.  However, the 
written statement that he submitted on his VA Form 9 is in 
the nature of a description of his symptoms rather than an 
expert medical opinion. 

In any event, even considering these symptoms, the Veteran 
does not meet the criteria for a higher evaluation for his 
spinal disability.  While the Veteran claimed that the report 
of examination is incorrect insofar as it does not reflect 
that he experienced muscle spasms, muscle spasms are 
contemplated within the currently assigned 10 percent rating 
to the extent that they do not cause an abnormal gait or 
abnormal spinal contour.  There was no abnormality of the 
contour of the Veteran's spine found at the examination and 
his gait was specifically noted by the examiner to be normal.  

The Veteran contended that his gait is affected during flare 
ups that occur 6 to 10 times per year.  The 20 percent rating 
contemplates more than an intermittent alteration in a 
Veteran's gait; therefore, even if the Veteran experiences an 
altered gait during flare ups, this is insufficient to 
warrant a higher rating.  Similarly, while the Veteran 
alleges that he has a decreased range of motion during flare 
ups of his back disability, he did not provide the range of 
motion of his thoracolumbar spine during these flare ups, and 
the June 2008 examiner opined that even during flare up, 
there would be no additional limitation of motion.  Some 
additional limitation of motion during flare ups is in any 
event insufficient to meet the criteria for a 20 percent 
rating, which envisions more consistently limited motion.  

The Board now turns to the question of whether the Veteran is 
entitled to a rating in excess of 10 percent based upon the 
diagnostic criteria pertaining to intervertebral disc 
syndrome (IDS).  IDS (pre-operatively or post-operatively) is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  

On VA examination in June 2008, the Veteran complained of 
back pain precipitated by standing.  He stated, however, that 
he was able to run 2 to 3 miles three to four times per week 
without any problems.  He did not report any episodes of 
physician-prescribed bed rest.

The Veteran has not reported experiencing any incapacitating 
episodes as a result of his low back disability and the 
record does not demonstrate that he has been prescribed bed 
rest due to his low back disability.  Because at no time 
during the pendency of the appeal does the evidence show that 
he was prescribed bed rest by a physician, the Board finds 
that he is not entitled to a rating higher than 10 percent 
based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in June 2008, range of motion testing of the 
Veteran's lumbar spine revealed that he could flex his back 
forward from 0 to 90 degrees, with pain beginning at 70 
degrees.  He could extend his back from 0 to 30 degrees with 
pain beginning at 10 degrees.  Right and left lateral flexion 
were both 0 to 30 degrees, with pain beginning at 10 degrees 
on the right side.  He could rotate from 0 to 30 degrees 
bilaterally, with pain at the extreme of rotation on the 
right.  The Veteran's range of motion and joint function was 
not additionally limited by pain, fatigue, incoordination, or 
lack of endurance following repetitive use.  The requirements 
for a higher rating under the general rating formula, forward 
flexion of the thoracolumbar spine to 60 degrees or less, or 
combine range of motion of the thoracolumbar spine of 120 
degrees or less, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  

With partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2009).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  The provisions of DC 8620 refer 
to neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

On VA examination in June 2008, the Veteran denied 
experiencing numbness of the lower extremities, and denied 
experiencing bowel or bladder difficulties.  Physical 
examination revealed no evidence of muscle spasm.  Sensory 
examination was intact to light touch and vibration with 
monofilament.  There was no decreased sensation.  Motor 
examination was normal, as were reflexes.  Straight leg 
raising was negative.  There was no evidence of non-organic 
physical findings, or motor changes.  

Although on VA examination in June 2008 the Veteran 
complained of numbness that radiated into his right buttock 
when his back "slipped out," the Board concludes, despite 
the Veteran's complaints, that the findings in the medical 
records overall do not support a conclusion that he has 
radiculopathy, or that he has any other objective 
neurological symptoms related to his low back disability.  
The evidence does not support an increased rating for his low 
back disability based upon consideration of any neurologic 
residuals as there are not independently ratable neurologic 
residuals shown or diagnosed by the treating and examining 
physicians.

The Board has determined that the Veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although he has complained of flare-ups, they occur only 
after certain activities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The question before the Board, then, is whether he 
is entitled to a separate rating for his neurological 
manifestations.  As discussed above, however, no objective 
neurological manifestations have been demonstrated or 
diagnosed by any physician.  Accordingly, the Board finds 
that he is not entitled to a separate rating for neurological 
manifestations.

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).  The 
Veteran's symptoms are expressly contemplated by the rating 
schedule.  There is also no evidence that the Veteran has 
been repeatedly hospitalized for his back disability or that 
it materially affects his employment.  The Veteran reported 
that he is currently enrolled in school.  While he 
experiences pain with the extended periods of standing 
associated with the clinical duties that are part of his 
training, and will likely be part of his work upon 
graduation, this alone is insufficient to constitute material 
interference with employment.  Although during a flare up of 
his back disability he had difficulty working, the Veteran 
denied that he ever missed work due to his back disability or 
that it hindered his career advancement in any way.   

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim.  
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

Total disability rating 
based on individual unemployability (TDIU).

TDIU is an element of all appeals of an initial rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where 
a Veteran's service connected disabilities are rated less 
than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case the Veteran has not alleged that his service-
connected disability prevents him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  

While the Veteran's service-connected disability has an 
impact on his functional capacity, he has not contended, and 
the evidence of record does not demonstrate, that his 
service-connected disability prohibits him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  At 
the time of the June 2008 VA examination, the Veteran stated 
that he was currently attending school to be a nurse 
anesthetist.  Although during a flare up of his back 
disability he had difficulty working, the Veteran denied that 
he ever missed work due to his back disability or that it 
hindered his career advancement in any way.   
Accordingly, the Board concludes that the Veteran in this 
case has not raised a claim of entitlement to a TDIU rating 
and that referral for a TDIU rating is therefore not 
warranted.


ORDER

An initial rating in excess of 10 percent for right L5 
spondylolysis is denied.



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


